The phrase, "but not from receiving," should not have been inserted in the judgment. The defendant's right to receive laundry work from former patrons of the plaintiff along route No. 4, provided such work came to him without his direct or indirect solicitation, was not in issue, and was not disputed or attacked. The phrase was not necessary for the protection of the defendant in that right, for he would possess the right as fully under the decree without those words as with them. If defendant caused their insertion with the expectation that thereby he would be able to receive laundry work from said patrons, obtained or coming to him through any secret or clandestine use by him, or by his agents or friends, of the list of patrons of plaintiff along that route, or of his memory or knowledge thereof derived from his former employment with plaintiff, he will be disappointed, if the judgment is *Page 37 
enforced according to its true intent. Notwithstanding that phrase, it enjoins him from in any manner attempting by any means, direct or indirect, to induce any of the patrons of plaintiff along route No. 4, formerly attended to by him, to withdraw any of their business, custom, or patronage from plaintiff. Under this provision he would be guilty of contempt if he received any laundry work so withdrawn, and the phrase in question does not limit the effect of the judgment in that respect. If he should merely go along the route to receive such laundry work of said patrons as they should offer him, he would be soliciting their patronage, and would be inducing them to withdraw from plaintiff all of their patronage that he might receive by so doing, and would thereby violate the injunction. Hence, although the phrase might better have been omitted, we believe it to be harmless, and for that reason we concur in the judgment.